internal_revenue_service national_office technical_advice memorandun sep i908 tam-48535-96 third party contact index number control number district_director taxpayer nane taxpayer address taxpayer e i n year involved legend parent seller day a day b issue does a subsidiary_corporation recognize gain on its use of stock and warrants of its parent_corporation that it receives from its parent for the purpose of immediately making a taxable_acquisition of property pursuant to a plan e t e n e b l y s t s background on day a parent acting as agent for certain of its domestic and foreign subsidiaries entered into a purchase agreement with seller under the agreement the subsidiaries agreed to purchase the stock of certain of seller’s domestic and foreign subsidiaries the consideration for the purchases was to include parent stock and parent warrants subsidiaries were to provide their own cash as consideration certain of the the parties to the agreement understood that one or more of tam-48535-96 page the subsidiaries designated as buyers were corporations yet to be formed they also understood that the subsidiaries would be formed by parent directly or indirectly through its wholly-owned subsidiaries before the stock purchases subsidiaries ratified the actions of parent their agent through performance of the agreement on day b the corporate actions on day b are described below a day before july the purchasing parent and its subsidiaries structured the transaction to achieve state and foreign tax savings as structured the plan called for the subsidiaries to purchase from parent for notes an amount of parent stock and warrants sufficient to satisfy their respective obligations under the agreement the interest that the subsidiaries would accrue on the notes owed to parent would be deductible by the subsidiaries on day b parent transferred stock and warrants to the subsidiaries in exchange for notes the subsidiaries immediately transferred the same stock and warrants to seller in exchange for the stock of seller’s subsidiaries some of the actions of parent and its subsidiaries with regard to the notes following day b were inconsistent with a true creditor-debtor relationship advice request parent and the revenue_agent agree that we should ignore the subsidiaries’ purchase of the parent stock and warrants for the notes instead for purposes of this technical_advice_memorandum we will treat parent's subsidiaries as having received the parent stock and warrants directly or indirectly from parent as a contribution_to_capital or through a series of such transfers for purposes of this technical law and analysis - citing revrul_74_503 1974_2_cb_117 the revenue_agent argues that parent has a zero basis in its stock and warrants that transfers to its subsidiaries under sec_362 therefore the subsidiaries recognize gain on the disposition of parent stock and warrants ' under revrul_70_305 c b the subsidiaries’ disposition of parent stock because parent stock is not the stock of the subsidiaries the revenue_agent further contends that sec_1032 does not apply to in the case of transfers of parent stock and warrants from a domestic subsidiary of parent to a foreign_subsidiary of parent the revenue_agent contends that the domestic subsidiary recognizes gain under sec_367 parent the agent asserts recognize gain on the disposition of parent stock and warrants in exchange for the stock of the seller’s subsidiaries under sec_1001 the domestic subsidiaries of tam-48535-96 page parent argués that revrul_74_503 by its terms does not parent also contends parent cites revrul_80_76 c b control the resolution of its case because revrul_74_503 states as a fact that tjhe transfer of parent stock was not for the purpose of enabling the subsidiary_corporation to acquire property by use of such stock that service pronouncements subsequent to revrul_74_503 confirm the inapplicability of the zero basis result in transactions in which a subsidiary_corporation immediately disposes of stock of its parent_corporation pursuant to plan to acquire property holding a subsidiary does not recognize gain_or_loss on disposition of parent_corporation stock as compensation sec_1_1032-2 disposition of parent stock by its controlled_corporation in certain triangular reorganizations and sec_1 f ii disposition of parent stock by consolidated_group member as support facts of this transaction including the subsidiaries’ contractual obligation to immediately transfer the parent stock and warrants to seller support recasting the transaction as a tax-free acquisition of the stock of seller’s subsidiaries by parent in addition parent argues that as a matter of law parent should be treated as directly acquiring the stock of the seller’s subsidiaries and contributing that stock to parent’s subsidiaries disposition of parent stock and warrants should have the same tax consequences as parent’s direct_acquisition of the stock of seller’s subsidiaries followed by a drop-down of that stock because these transactions are economically equivalent parent contends that its subsidiaries’ parent also asserts that the particular immediate in determining whether a subsidiary_corporation recognizes gain on the use of its parent corporation’s stock and warrants in a taxable_acquisition we must consider rev ruls c b and 1980_1_cb_117 in revrul_74_503 corporation x holds dollar_figurex of treasury the ruling states that the transfer of stock which it purchased several years before for dollar_figurex transfers the stock to corporation y of y stock x stock to y was not for the purpose of enabling y to acquire property by use of such stock sec_351 in the x stock under sec_362 basis of zero it further reasons that y must take a transferred_basis it holds in part that x’s exchange is governed by it holds that y takes a transferred in exchange for percent it revrul_80_76 concerns the use of a parent corporation’s stock as compensation_for an employee of corporation stock directly to b part that because s does not recognize gain_or_loss on the transfer of the p stock the ruling holds in applies to the transfer of p stock to b under the facts a a key_employee of a shareholder of p transfers p a subsidiary s after carefully considering the legal arguments set forth by tam-48535-96 - page parent and by thé revenue_agent we conclude that the subsidiaries do not recognize gain on the disposition of the stock and warrants of parent not apply to a transfer of parent_corporation stock for the purpose of enabling its subsidiary_corporation to acquire property the concern of revrul_74_503 of preventing revrul_74_503 by its terms does ' yecognition of fictitious losses is not present where parent stock and warrants are immediately transferred by a subsidiary to acquire property among the reasons for sec_1032 were the tax_avoidance possibilities of the prior_law under which a corporation expecting a gain upon disposition of treasury shares might avoid such gain by cancelling its treasury shares and issuing new stock whereas a corporation might produce a fictitious loss by purchasing its own shares and reselling them at a lower price revrul_74_503 1974_2_cb_117 the risk of fictitious losses does not arise where parent_corporation stock transferred to a subsidiary_corporation is immediately used to acquire property pursuant to a plan because the parent stock has no time to decline in value moreover published guidance issued with respect to a holds revrul_80_76 c b subsidiary corporation’s immediate disposition of parent stock indicates that no gain is recognized in these integrated acquisition transactions that a subsidiary_corporation does not recognize gain_or_loss where the subsidiary_corporation is treated as receiving parent_corporation stock as a contribution_to_capital and immediately disposing of that stock to compensate its employee b provides that p arent stock provided by p to s ubsidiary or directly to t arget or t’s shareholders on behalf of s pursuant to a plan_of_reorganization is treated as a disposition by p of its own stock for t’s assets or stock as applicable c provides that s must recognize gain_or_loss on its exchange of p stock if s did not receive the p stock pursuant to a plan_of_reorganization recognition under certain conditions on a member’s disposition of the stock of its common parent sec_1_1502-13 transfer the stock immediately to a nonmember that is not related ii b the member must pursuant to a plan in certain triangular reorganizations among other requirements under sec_1_1502-13 ii eliminates gain sec_1 section in summary revrul_74_503 and the published guidance described above unanimously decline to apply the zero basis result where parent stock is transferred to a subsidiary pursuant to a plan in which the subsidiary immediately disposes of the tam-48535-96 page parent stock in such transactions the opportunity to recognize fictitious losses does not arise and the zero basis result of revrul_74_503 is inappropriate of parent in this case did not recognize gain on the disposition of the stock and warrants of its parent accordingly the subsidiaries caveats no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of specifically covered herein or effects resulting from the transaction that are not a copy of this technical_advice_memorandum is being given to the taxpayer used or cited as precedent sec_6110 provides that it may not be
